Citation Nr: 0328935	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than January 24, 
2001, for the grant of entitlement to nonservice-connected 
disability pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that awarded entitlement to 
nonservice-connected disability pension benefits with an 
effective date of January 24, 2001.


REMAND

The veteran submitted his original claim for entitlement to 
nonservice-connected disability pension benefits in January 
1995.  As noted above, the veteran's claim was granted by way 
of a rating decision dated in August 2001.  The effective 
date assigned for the date of entitlement was January 24, 
2001.  The veteran has perfected an appeal for an earlier 
effective date.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  The veteran was never provided notice 
of the VCAA, or VA's duty to provide notice and duty to 
assist as part of the development of his claim.

The veteran's current claim stems from his disagreement with 
the August 2001 rating decision that assigned an effective 
date of January 24, 2001.  Thus, the VCAA applies to the 
issue on appeal.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  
Moreover, the Court has recently addressed the application of 
the VCAA to claims for entitlement to an earlier effective 
date.  See Huston v. Principi, 17 Vet. App. 195, 201-203 
(2003).  Accordingly, the veteran must be informed of the 
information or evidence necessary to substantiate his claim 
for an earlier effective date for the grant of entitlement to 
nonservice-connected disability pension benefits.

In addition to the above, the Board notes that the statement 
of the case issued to the veteran in August 2002 failed to 
include the appropriate regulatory provision, as amended at 
38 C.F.R. § 3.159 (2003), pertaining to the development of 
claims under the VCAA.  Any future supplemental statement of 
the case must include the appropriate version of the 
regulations.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA § 5103 notice.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include reference 
to the new 38 C.F.R. § 3.159.

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

